217 Ga. 675 (1962)
124 S.E.2d 394
BOSWELL
v.
UNDERWOOD, Administrator, et al.
21563.
Supreme Court of Georgia.
Argued February 13, 1962.
Decided February 20, 1962.
*676 Huie, Etheridge & Harland, James R. Harland, Jr., Harry L. Cashin, Jr., for plaintiff in error.
Elijah A. Brown, Chas. M. Clayton, contra.
GRICE, Justice.
This being a controversy over the proceeds of a condemnation award, and title to the land now being in the condemnor, it is not a case respecting title to land so as to fall within the jurisdiction of this court. Code Ann. § 2-3704; Dougherty County v. Hamilton, 214 Ga. 644 (106 SE2d 789); Sweat v. Ehrensperger, 213 Ga. 772 (102 SE2d 35); Miller v. Ray, 208 Ga. 27 (64 SE2d 449). Therefore, the Court of Appeals, and not the Supreme Court, has jurisdiction to review the judgment complained of.
Transferred to the Court of Appeals. All the Justices concur.